1-ill COPY




                       THE SUPREME COURT OF TEXAS
                       Post Office Box 12248
                       Austin, Texas 78711
                                                                           (512)463-1312




                                        June 19,2015
                                                              FILED IN COURT OF APPEALS
Ms. Janet Gates                                                 12th Court of Appeals District
Cherokee County District Clerk
PO Drawer C
                                                                      J UN 2 9 2015
Rusk, TX 75785

RE:    Case Number: 14-0353                                          TYLER TEXAS
       Court of Appeals Number: 12-12-00357-CV                 CATHY S. LUSK, CLERK
       Trial Court Number: 2011 -12-0993


Style: MELISSA VAN NESS, INDIVIDUALLY AND AS NEXT OF FRIEND, AN HEIR AT
       LAW, AND A SURVIVING PARENT OF NICHOLAS VAN NESS, RONALD VAN
       NESS, INDIVIDUALLY AND AS NEXT FRIEND OF, AN HEIR AT LAW, AND A
       SURVIVING PARENT OF NICHOLAS VAN NESS, AND ESTATE OF NICHOLAS
       VAN
       v.

       ETMC FIRST PHYSICIANS & KRISTIN AULT, D.O.

Dear Counsel:


       The judgment of the Supreme Court of Texas is final in the above referenced cause and
the enclosed mandate was issued today. Enclosed with the mandate is a certified copy of our
cost bill showing charges and payments as reflected by the record for your use in settlement
between the parties.
                                                 Sincerely,


                                                 Blake A. Hawthorne, Clerk

                                                 by Monica Zamarripa, Deputy Clerk

cc:     Mr. Vincent L. Marable III (DELIVERED VIA E-MAIL)
        Mr. Russell G. Thornton (DELIVERED VIA E-MAIL)
        Ms. Cathy S. Lusk (DELIVERED VIA E-MAIL)
                                                                                             COPY



                                                                     FILED IN COURT OF APPEAL!
                                                                          12th Court of Appeals Pi3^:cI

               IN THE SUPREME COURT OF


                                        NO. 14-0353                               f£ER
                                                                          CATHY S. LUSi<

MELISSA VAN NESS, INDIVIDUALLY AND AS NEXT OF FRIEND, AN)
   AT LAW, AND A SURVIVING PARENT OF NICHOLAS VAN NESS,
RONALD VAN NESS, INDIVIDUALLY AND AS NEXT FRIEND OF, AN HEIR
  AT LAW, AND A SURVIVING PARENT OF NICHOLAS VAN NESS, AND
              ESTATE OF NICHOLAS VAN, Petitioner

                                               v.


        ETMC FIRST PHYSICIANS & KRISTIN AULT, D.O., Respondent

                                        MANDATE

       To the Trial Court of Cherokee County, Greetings:
       Before our Supreme Court on April 24, 2015, the Cause, upon petition for review, to
revise or reverse your Judgment.
       No. 14-0353 in the Supreme Court of Texas
       No. 12-12-00357-CV in the Twelfth Court of Appeals
       No. 2011-12-0993 in the 2nd District Court of Cherokee County, Texas, was
determined; and therein our said Supreme Court entered its judgment or order in these words:


        THE SUPREME COURT OF TEXAS, having heard this cause on petition for review
from the Court of Appeals for the Twelfth District, and having considered the appellate record
and counsel's briefs, but without hearing oral argument under Texas Rule of Appellate Procedure
59.1, concludes that the court of appeals' judgment should be reversed.

       IT IS THEREFORE ORDERED, in accordance with the Court's opinion, that:

               1)     The judgment of the court of appeals is reversed;

              2)      The case is remanded for further proceedings consistent with this opinion;
                      and




                                          Page 1 of 2
                                                                                        FILE COPY




               3)     Melissa Van Ness, Individually and as Next Friend of Nicholas Van Ness,
                      Ronald Van Ness, Individually and as Next Friend of Nicholas Van Ness,
                      and Estate of Nicholas Van Ness shall recover, and ETMC First
                      Physicians and Kristin Ault, D.O. shall pay, the costs incurred in this
                      Court and in the court of appeals.


       Copies of this Court's judgment and opinion are certified to the Court of Appeals for the
Twelfth District and to the Second District Court of Cherokee County, Texas, for observance.
       Wherefore we command you to observe the order of our said Supreme Court in this
behalf, and in all things to have recognized, obeyed, and executed.
       BY ORDER OF THE SUPREME COURT OF THE STATE OF TEXAS,

                                            with the seal thereof annexed, at the City of Austin,
                                            this the 19th day of June, 2015.
                                            Blake A. Hawthorne, Clerk




                                            By Monica Zamarripa, Deputy Clerk




                                            Page 2 of 2